Citation Nr: 0409222	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee patella 
alta with lateral and medial subluxation and chondromalacia 
of the patella secondary to service-connected residuals of a 
left patellectomy with psychophysiologic musculoskeletal 
reaction and low back syndrome and lumbosacral myositis.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
September 26, 2003.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome and lumbosacral myositis from 
May 14, 1999, to September 26, 2003.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1957.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
right knee patella alta with lateral and medial subluxation 
and chondromalacia of the patella (right knee disability) 
secondary to service-connected residuals of a left 
patellectomy with psychophysiologic musculoskeletal reaction 
(left knee disability) and low back syndrome and lumbosacral 
myositis (low back disability), as well as increased ratings 
for the left knee and low back disabilities.  

The veteran appealed the RO's determinations to the Board of 
Veterans' Appeals (Board).  Following a hearing in June 2000, 
the hearing officer in September 2000 increased the 
evaluation of the service-connected low back disability to 40 
percent, effective from the date of receipt of the claim for 
an increased rating in May 1999.  In May 2002, the Board 
denied entitlement to secondary service connection for right 
knee disability and to a rating in excess of 40 percent for 
the service-connected low back disability.  The Board 
informed the veteran at that time that the Board was 
undertaking additional development of the issue of the 
evaluation of the service-connected left knee disability, 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(effective Feb. 22, 2002), and that this claim would be the 
subject of a later Board decision.  

In April 2002, the Board ordered further development in the 
veteran's case with respect to the left knee disability.  
Thereafter, his case was sent to the Board's Evidence 
Development Unit (EDU) to undertake the requested 
development.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (effective Feb. 22, 
2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2) in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (effective Feb. 22, 2002), was inconsistent with
38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.  

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that the Veterans 
Benefits Administration (VBA) would resume all development 
functions.  Aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a) (West 2002), all 
evidence development would be conducted at the RO level.  
Accordingly, the Board in a separate action in October 2003 
remanded the left knee claim to the RO to conduct the 
development initiated by the Board in April 2002.  

Meanwhile, the veteran filed a timely appeal of the Board's 
May 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in September 
2003, the Court granted the request of the Secretary, which 
was contained in his brief, to vacate the Board's decision 
denying secondary service connection for right knee 
disability and a rating in excess of 40 percent for low back 
disability.  The veteran had informed the Court that he 
agreed with the Secretary's request.  The Court remanded the 
case to the Board for further proceedings consistent with the 
Court's Order.  Copies of the Court's Order, the briefs of 
the parties, and the veteran's concurrence with the 
Secretary's request have been placed in the claims file.  

In December 2003, the Board wrote to the veteran's 
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal within 90 days from the date of the Board's letter.  
No response to that letter has been received.  

The issue of entitlement to a rating in excess of 40 percent 
for low back disability is addressed in the Remand section of 
this decision.  The issue has been classified as shown on the 
title page of this decision because of an amendment to the 
rating schedule that took effect on September 26, 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the right knee 
disability has been obtained.  

2.  The evidence showing that the veteran's right knee 
disability proximately resulted from his service-connected 
left knee disability is in approximate balance with the 
evidence suggesting no such causal connection.  


CONCLUSION OF LAW

Right knee disability is proximately due to service-connected 
left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the prosecution of these claims, the Board finds it 
unnecessary to address the Act's applicability to the issue 
addressed on the merits in this decision in view of the 
disposition reached herein.  

Factual Background

The service medical records reflect no complaint, finding or 
diagnosis of any right knee abnormality.  

VA hospital records in July 1965 showed ligamentous laxity of 
the right knee.  

A VA orthopedic examination in July 1976 showed collateral 
instability of the right knee and lumbar spine pain and 
tenderness.  X-ray examination revealed straightening of the 
lumbar spine probably on the basis of regional muscle spasms.  
The diagnosis was low back syndrome.  

A VA examination in May 1996 revealed no right knee 
complaint, finding or diagnosis.  X-ray examination by VA of 
the lumbosacral spine at that time showed small anterior 
osteophytes throughout.  The impression was mild lumbar 
spondylitic changes.

In August 1998, X-ray examination of the right knee revealed 
mild narrowing of the lateral joint compartment with 
associated marginal osteophyte formation and irregularity of 
the articular surfaces of the lateral tibial plateau and an 
ovoid-shaped, 14-millimeter by 6-millimeter calcific-like 
density projecting posterior to the right femoral condyles 
possibly representing a calcified intra-articular loose body.  
The impressions were degenerative changes of the lateral 
femorotibial joint compartment and questionable calcified 
intra-articular loose body in the right knee.  Magnetic 
resonance imaging of the right knee in January 1999 showed 
patella alta with lateral subluxation and associated 
chondromalacia and patellofemoral instability and tracking 
abnormality.  X-ray examination of the pelvis in February 
1999 showed bilateral sacralization of L5.  

On a VA examination in September 1999, the veteran complained 
of severe right knee pain, buckling of the right knee, loss 
of strength of the right lower extremity, and severe and 
localized low back pain associated with occasional cramps in 
the calves and toes.  He was taking pain medication.  During 
the previous year, he reportedly had not visited an emergency 
room or been hospitalized for his knee problems.  
Precipitating factors for knee pain were walking a lot and 
going upstairs.  Precipitating factors for low back pain were 
bending, resting on the bed in the same position for a 
prolonged period of time and inability to sleep on his belly.  
Alleviating factors for knee pain were medication and rest.  
The alleviating factor for low back pain was medication.  A 
knee flare-up had not resulted in additional limitation of 
motion or functional impairment.  He reportedly did not need 
braces, canes, crutches or corrective shoes to walk.  He 
reportedly had to use knee cages to keep from falling.  There 
was no history of any back surgery.  During the previous 
year, it was reported that there had been no episodes of 
dislocation or recurrent subluxation of the knee joint.  
There were no constitutional symptoms for inflammatory 
arthritis.  Several years previously, he reportedly had gone 
to Puerto Rico's "state" insurance fund due to low back 
pain from lifting and had received physical therapy.  

The VA examination in September 1999 reflected mild lumbar 
paravertebral muscle spasm.  There was mild tenderness to 
palpation of the lumbar paravertebral muscles.  There were no 
postural abnormalities or fixed deformity of the back.  The 
veteran had some right knee patellofemoral instability.  
There was crepitus of the right knee joint and positive 
patellar grinding test.  There was positive straight leg 
raising on the right.  The diagnoses were patella alta with 
lateral subluxation and chondromalacia of the patella on the 
right by magnetic resonance imaging performed in January 
1999, and low back pain syndrome.  

A VA physician reported in February 2000 that the veteran had 
a history of a slightly unstable left knee joint after an 
injury in the Navy in 1956, as reported on a VA examination 
in October 1958.  He reported for the first time in December 
1999 that he had a right knee disability that was secondary 
to his left knee disability.  The right knee disability was 
described as diagnosed on the September 1999 VA examination.  
The physician's opinion was that the right knee disability 
was not etiologically related or secondary to the service-
connected left knee disability.  The right knee disorder was 
described as a disease entity independent of the service 
connected left knee disability.  The examiner noted that 
there had been no treatment for a right knee disorder until 
more than 40 years after the initial injury to the left knee.  

During the June 2000 hearing on the veteran's appeal, he 
testified that he suffered from back pain.  He stated that 
because of his (service-connected) left knee disability, he 
had overexerted the right knee.  This reportedly resulted in 
right knee weakness.  He stated that the right knee developed 
the same symptoms as the left knee with the knee moving to 
both sides, failure of the right knee on going up stairs, 
falls, and weakness.  His orthopedists reportedly had stated 
that it was possible that the left knee disorder had caused 
the right knee disability.  The hearing officer gave the 
veteran 60 days to submit this reported orthopedic evidence.  
The veteran stated that he had back pain that caused his leg 
pains.  This was described as radiculopathy that warranted a 
60 percent rating.  He testified that his back disability had 
worsened.  

Jose R. Abreu Deliz, M.D., reported in May 2000 that the 
veteran had pain and giving way of the right knee and chronic 
low back pain.  The physical examination showed evidence of a 
hypermobile patella on the right with very poor quadriceps 
function that allowed subluxation to the medial and lateral 
aspects.  X-rays of the right knee were said to be 
unremarkable.  

On a VA examination in August 2000, the veteran complained of 
knee instability, fatigue, giving way of the knee, crepitance 
and locking of the knee.  He reported having daily severe 
pain flare-ups.  Precipitating factors were walking, stair 
climbing and squatting.  Alleviating factors were medication.  
He stated that he needed a lumbosacral corset and a right 
knee brace.  He complained of difficulty going up and down 
stairs, squatting, and difficulty performing household 
chores.  On examination, there was right knee patellar 
laxity, bilaterally, and patella alta.  He ambulated with 
stiffness of the knee without any assistive devices.  There 
was no ankylosis, leg length discrepancy, or sign of 
inflammatory arthritis.  X-ray examinations showed mild 
narrowing of the lateral joint compartment with associated 
marginal osteophytes and irregularity of the articular 
surface of the lateral tibial plateau.  The impression was 
degenerative changes of the lateral femorotibial joint 
compartment.  The final diagnoses were right knee patella 
alta with lateral subluxation and medial subluxation and 
chondromalacia of the patella, osteoarthritis of the knee, 
and right knee patellar instability.  

Another VA examination in August 2000 culminated in a 
diagnosis of lumbar myositis with no evidence of lumbar 
radiculopathy.  

Received at the RO in June 2001 was a letter dated in May 
2001 from Roberto Alvarez, M.D.  It appears that this letter 
was never associated with the claims folder until after the 
Board's decision in May 2002.  

Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  The law also provides that a disability 
that is proximately due to or the result of a service-
connected disability shall be service-connected.  38 C.F.R. § 
3.310(a).  When service connection is thus established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  Id.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran is claiming that his right knee disorder, 
classified as patella alta with lateral and medial 
subluxation and chondromalacia of the patella, proximately 
resulted from his service-connected low back and left knee 
disabilities.  He has testified that extra use of his right 
knee due to the left knee disability and low back pain 
radiating down to the right knee have caused the right knee 
disorder.  The Board notes that it is neither claimed nor 
shown that the right knee disorder was present during or 
until many years following active service or that it is due 
to any inservice disease or injury other than low back and 
left knee disabilities.  The medical evidence shows no right 
knee abnormality until July 1965, about eight years following 
active service, when instability was revealed.  

The VA examiner in February 2000 was of the opinion that the 
right knee disability was not etiologically related to the 
service-connected left knee disability and constituted a 
disease entity independent of the service-connected left knee 
disability.  In May 2001, however, Roberto Alvarez, M.D., a 
private rheumatologist, was of the contrary opinion.  His 
diagnosis was osteoarthritis of the right knee with 
patellofemoral syndrome and recurrent subluxation of the 
patella.  Because of his longstanding left knee disability, 
Dr. Alvarez said, the veteran had had to depend mainly on his 
right knee for strenuous activity and weight-bearing, which 
had resulted in progressive degenerative changes, weakness 
and recurrent subluxation of the right knee.  

The Board finds that the evidence showing that the veteran's 
right knee disability proximately resulted from his service-
connected left knee is in approximate balance with the 
evidence suggesting no such causal connection.  In these 
circumstances, the veteran is entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).  It follows that the claim 
must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  


ORDER

Service connection for right knee disability secondary to 
service-connected left knee disability is granted.  




REMAND

The Appellee's brief conceded that that VA had not satisfied 
the notice provisions of the VCAA.  The brief conceded that 
VA had not explained to the veteran his rights and 
responsibilities under the Act, especially the provisions of 
38 U.S.C.A. § 5103(a) (West 2002).  The brief noted the 
Court's holding in Charles v. Principi, 16 Vet. App. 370, 374 
(2002), regarding VA's obligation to notify a claimant of the 
information necessary to substantiate his claim and of what 
evidence, if any, would be provided by the claimant and what 
evidence, if any, VA would attempt to obtain on the 
claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The brief further noted, "[T]he letter 
sent to Appellant after the enactment of the VCAA does not 
address his increased rating claim."  

Moreover, under an amendment to the rating schedule that 
became effective on September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including lumbosacral strain under Diagnostic 
Code 5237 and degenerative arthritis of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237).  The record shows that the veteran has 
not been provided with the new criteria for rating his 
service-connected low back disability and that his last VA 
examination for compensation purposes was in August 2000.  A 
VA examination is necessary to determine the extent of the 
veteran's service-connected low back disorder and to provide 
more recent findings for rating purposes.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to the 
claim of entitlement to a rating in 
excess of 40 percent for his service-
connected low back disability.  The VCAA 
notice should indicate which portion of 
the information and evidence, if any, 
necessary to substantiate the claim 
should be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, supra.  The veteran should also 
be requested to furnish all evidence in 
his possession with respect to the 
foregoing claim.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current severity of his service-
connected low back disability.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Any neurological involvement, including 
the peripheral nerve or nerves involved, 
resulting from the service-connected low 
back disability should be identified and 
described.  The claims file should be 
made available to the examiner for review 
before the examination.  

3.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
entitlement to a rating in excess of 40 
percent for the service-connected low 
back disability de novo, based on a 
review of all pertinent evidence of 
record.  The RO should take into account 
the changes to the rating criteria for 
evaluating disabilities of the spine that 
became effective on September 26, 2003.  
If the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



